


 
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of July
1, 2013, between CALVIN KLEIN, INC., a New York corporation (“CKI,” together
with its affiliates, including, without limitation, its parent corporation, PVH
Corp. (the “Company”; the Company shall refer to CKI or PVH Corp. (“PVH”) or PVH
and its affiliates and subsidiaries, including CKI, collectively, as the context
may require), and PAUL THOMAS MURRY (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company has previously entered into a Second Amended and Restated
Employment Agreement with the Executive, dated as of December 23, 2008 and as
further amended from time to time (the “Existing Agreement”), and the parties
desire to amend and restate the Existing Agreement to make certain changes to
the Existing Agreement so as to ensure that the Executive is retained in
accordance with the terms set forth herein; and
WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein, and agrees that this Agreement shall amend and
supercede the terms and conditions of the Existing Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1.Employment.


(a)Effective Date. This Agreement shall be effective as of July 1, 2013 (the
“Effective Date”).
(b)Employment Period. The Company agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed by the Company, in
accordance with the terms and conditions hereof for a four-year period
commencing on the Effective Date and ending on the fourth anniversary of the
Effective Date (the “Original Term”) and, in the event that the parties mutually
agree at any time prior to end of the Original Term, for an additional one-year
extension period (such one-year period, together with the Original Term, the
“Term”), subject to earlier termination in accordance with the provisions of
Section 3. The Executive shall be an employee at will and this Agreement shall
not constitute a guarantee of employment. Each of the parties acknowledges and
agrees that either party may terminate the Executive's employment at any time,
for any reason, with or without Cause (as defined in Section 3(a)). The period
commencing on the Effective Date and ending on the first to occur of the end of
the Term or the effective date of the termination of the Executive's employment
is hereinafter referred to as the “Employment Period.”


(c)Position and Duties.


(i)During the period commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Initial Period”), (A) the Executive
shall serve as Chief Executive Officer of CKI, with such duties and
responsibilities as shall from time to time be assigned to him and as are
consistent and commensurate with his title and position, (B) the Executive's
services shall be performed at the Company's headquarters in New York, New York
or such other location as may be mutually agreed between the Company and the
Executive, except for travel, and visits to Company offices and facilities
worldwide, reasonably required to attend to the Company's business, and (C) the
Executive shall serve on the Company's Operating Committee; provided, however,
that the Company may disband the Operating Committee at any time prior to a
Change in Control (as hereinafter defined); provided further, that after the

1

--------------------------------------------------------------------------------




Initial Period, the Executive shall serve on the Company's Operating Committee
at the discretion of the principal executive officer of PVH (“PVH's CEO”).


(ii)During the Initial Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time (with business time
determined in accordance with the Company's usual and customary standards for
its senior executives) to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and conscientiously such responsibilities. During the Employment Period, the
Executive shall be entitled to serve as a member of the board of directors of a
reasonable number of other companies, to serve on civic and charitable boards
and to manage his personal and family investments, in each case, to the extent
such activities do not materially interfere, in the reasonable judgment of PVH's
Board of Directors (which, for purposes of this Agreement, includes any
committee thereof, unless the context requires otherwise (the “Board”)), with
the performance of his duties for the Company and are otherwise consistent with
the Company's governance policies.


(iii)In addition to the duties and responsibilities outlined in Sections 1(c)(i)
and 1(c)(ii) above, it is acknowledged and agreed that during the Initial
Period, the Executive is expected to train a successor Chief Executive Officer
of CKI and to fully transition his responsibilities to such person on the third
anniversary of the Effective Date (the “Transition Date”). Prior to the
Transition Date, the Executive shall report regularly to the PVH's CEO on the
progress of the development of the Executive's successor and provide for
appropriate interactions between the successor and PVH's CEO. On the Transition
Date, the Executive shall transition to the role of “Executive Chairman of CKI”
and shall no longer hold the title of “Chief Executive Officer of CKI.” As
Executive Chairman of CKI, the Executive shall be involved in establishing the
overall strategy of CKI but shall no longer be responsible for day-to-day
operations of CKI. The Executive shall also serve as an advisor to his successor
to the role of Chief Executive Officer of CKI. Following the Transition Date,
the Executive's working hours shall be reduced to 50% of his working hours prior
to the Transition Date (although the Executive's responsibilities may from time
to time require that the Executive's working hours be adjusted by plus or minus
10%) or approximately two to three days per business week; provided, however,
that in no event will the Executive work less than 1,000 hours per year. For the
avoidance of doubt, it is the intent of the parties that the Executive's
transition to the role of Executive Chairman of CKI shall not constitute a
“separation from service” (within the meaning of Section 409A (as defined
below)). Following the Transition Date, (A) the Executive's services shall be
performed at the Company's headquarters in New York, New York or such other
location as may be mutually agreed between the Company and the Executive, except
for travel, and visits to Company offices and facilities worldwide, reasonably
required to attend to the Company's business, and (B) the Executive may regulate
his working hours as he reasonably determines so long as he continues to satisfy
his responsibilities pursuant to this Agreement.


2.Compensation.


(a)Base Salary. During the Employment Period and prior to the Transition Date,
the Company shall pay the Executive a salary at the annual rate of $1,000,000
(“Base Salary”), payable in accordance with the normal payroll procedures of the
Company in effect from time to time. The Executive's Base Salary shall be
reviewed for increase at least annually by the Board pursuant to its normal
performance review policies for senior executives. Except as otherwise provided
in the following sentence, the Base Salary shall not be reduced after any
increase. From and after the Transition Date, the Base Salary shall be reduced
by 50%. If the Executive remains as Executive Chairman of CKI for more than one
year beyond the Initial Period, the Base Salary, as reduced pursuant to the
foregoing sentence, may (but is not required to) be reviewed for increase by the
Board. The term Base Salary as utilized in this Agreement shall refer to the
Executive's annual base salary as then in effect.

2

--------------------------------------------------------------------------------




(b)Incentive and Bonus Compensation. The Executive shall be eligible to
participate in the Company's existing and future bonus and stock plans and other
incentive compensation programs for similarly situated executives (collectively,
“Plans”), to the extent that the Executive is qualified to participate in any
such Plan under the generally applicable provisions thereof in effect from time
to time; provided, however, that it is acknowledged and agreed that the
Executive will receive an option to purchase shares of the Company's common
stock in PVH's 2013 fiscal year as described in Section 2(e) and no further
option awards will be made to him in PVH's 2013, 2014 or 2015 fiscal years. The
Executive acknowledges and agrees that eligibility to participate in a Plan is
not a guarantee of participation in or of the receipt of any award, payment or
other compensation under any Plan.


(i)Notwithstanding anything herein to the contrary, the Executive acknowledges
and agrees that following the Transition Date, the Executive's bonus opportunity
under any such Plan shall be reduced by 50%; provided, however, that the
Executive shall be eligible to receive with respect to the year in which the
Transition Date occurs any bonus earned multiplied by a fraction, the numerator
of which is equal to the sum of (A) the number of days during the year prior to
the Transition Date plus (B) the product of (x) the number of days during such
year from and after the Transition Date multiplied by (y) 0.5 and the
denominator of which is 365.


(ii)To the extent the Executive does participate in a Plan and the Plan does not
expressly provide otherwise, the PVH's CEO and/or the Board, as appropriate, may
determine all terms of participation (including, without limitation, the type
and size of any award, payment or other compensation and the timing and
conditions of receipt thereof by the Executive) in PVH's CEO's or the Board's
sole and absolute discretion. Nothing herein shall be deemed to prohibit the
Company or the Board from amending or terminating any and all Plans in its sole
and absolute discretion. Except as otherwise provided herein, the terms of each
Plan shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof. Without limiting the
generality of the foregoing, the definition of “Cause” hereunder shall not
supersede the definition of “cause” in any Plan (unless the Plan expressly
defers to the definition of “cause” under an executive's employment agreement)
and any rights of the Executive hereunder upon and subsequent to the termination
of the Executive's employment shall be in addition to, and not in lieu of, any
right of the Executive under any Plan then in effect upon or subsequent to a
termination of employment.


(c)Benefits. The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time. Nothing herein shall be deemed to prohibit the Company or the
Board from amending or terminating any such plan in its sole and absolute
discretion. Except as otherwise provided herein, the terms of each such plan
shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof.


(d)Expenses. The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive's
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof. Such procedures include the reimbursement of
approved expenses within 30 days after approval. Section 409A (as defined in
Section 7(l)) prohibits reimbursement payments from being made any later than
the end of the calendar year following the calendar year in which the applicable
expense is incurred or paid. Also under Section 409A (i) the amount of expenses
eligible for reimbursement during any calendar year may not affect the amount of
expenses eligible for reimbursement in any other calendar year, and (ii) the
right to reimbursement under this Section 2(d) cannot be subject to liquidation
or exchange for another benefit.

3

--------------------------------------------------------------------------------




(e)Option Award. As consideration for the Executive's agreement to enter into
this Agreement, the Executive shall be granted on the first business day of the
month following the Effective Date an award of a stock option with a fair market
value on the date of grant of approximately $1,000,000, such award to be granted
in accordance with and under the Company's 2006 Stock Incentive Plan and subject
to the terms and conditions set forth in the applicable option agreement (the
“Option”). The Option shall vest as to one-third of the shares underlying the
Option on each of the first, second and third anniversaries of the Effective
Date. The Option shall not be subject to accelerated vesting upon retirement.


(f)Clothing Allowance. The Executive shall be eligible to participate in any
clothing allowance program developed for executives of CKI, the terms of such
participation to be established by the Company.


3.Termination of Employment. The Executive's employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3. A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.


(a)Termination for Cause by the Company. The Company may terminate the
Executive's employment with the Company at any time for Cause. Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (i) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (ii) all unreimbursed expenses (if any), subject to
Section 2(d), and (iii) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company or any affiliate thereof (other than any severance
plan or policy) as to which the Executive held rights to such payments,
entitlements or benefits, whether as a participant, beneficiary or otherwise on
the date of termination ("Other Benefits”). For the avoidance of doubt, the
Executive shall have no right to receive any amounts under the Company's
severance policy upon his termination for Cause.


(i)For purposes of this Agreement, “Cause” shall be defined as: (1) gross
negligence or willful misconduct, as the case may be, in the performance of the
material responsibilities of the Executive's office or position, which results
in material economic harm to the Company or its affiliates or in material
reputational harm causing demonstrable injury to the Company or its affiliates;
(2) the willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Company that specifically identifies the manner in which the Board
or the Company believes that the Executive has not substantially performed the
Executive's duties, and the Executive has not cured such failure to the
reasonable satisfaction of the Board or the Company within 20 days following the
Executive's receipt of such written demand; (3) the Executive is convicted of,
or pleads guilty or nolo contendere to, a felony within the meaning of U.S.
Federal, state or local law (other than a traffic violation); (4) the Executive
having willfully divulged, furnished or made accessible to anyone other than the
Company, its directors, officers, employees, auditors and legal advisors,
otherwise than in the ordinary course of business, any Confidential Information
(as hereinafter defined); or (5) any act or failure to act by the Executive,
which, under the provisions of applicable law, disqualifies the Executive from
acting in any or all capacities in which he is then acting for the Company.


(ii)For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or PVH's CEO or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

4

--------------------------------------------------------------------------------




(b)Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control. The Company may also terminate the Executive's
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined in Section 3(f)(i)(B)). For the avoidance of doubt, the expiration of
the Term (including the decision of either or both parties not to extend the
Original Term pursuant to Section 1(b)) shall be deemed to be a retirement and
shall not constitute a termination without Cause by the Company or constitute
the basis for the Executive to terminate his employment for Good Reason.


(i)If the Company terminates the Executive's services without Cause or the
Executive terminates his employment with the Company for Good Reason, other than
during the two-year period following a Change in Control (as defined in Section
3(f)(i)(A)), the Executive shall be entitled to receive from the Company (W) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (X) all unreimbursed expenses (if any),
subject to Section 2(d); (Y) an aggregate amount (the “Severance Amount”) equal
to one and a half (1.5) times the sum of (1) the Base Salary plus (2) an amount
equal to the bonus that would be payable if “target” level performance were
achieved under the Company's annual bonus plan (if any) in respect of the fiscal
year during which the termination occurs (or the prior fiscal year if bonus
levels have not yet been established for the year of termination); and (Z) the
payment or provision of any Other Benefits. The Severance Amount shall be paid
in 36 substantially equal payments, and on the same schedule that Base Salary
was paid immediately prior to the Executive's date of termination, commencing on
the first such scheduled payroll date that occurs on or following the date that
is 30 days after the Executive's termination of employment, subject to the
Executive's compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a). Each such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2(b)(2). If the
Executive is a “specified employee” (as determined under the Company's policy
for identifying specified employees) on the date of his “separation from
service” (within the meaning of Section 409A) and if any portion of the
Severance Amount would be considered “deferred compensation” under Section 409A,
all payments of the Severance Amount (other than payments that satisfy the
short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4), or
that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or commence to be
paid on any date prior to the first business day after the date that is six
months following the Executive's separation from service. The first payment that
can be made shall include the cumulative amount of any amounts that could not be
paid during such six-month period. In addition, interest will accrue at the
10-year T-bill rate (as in effect as of the first business day of the calendar
year in which the separation from service occurs) on all payments not paid to
the Executive prior to the first business day after the sixth month anniversary
of his separation from service that otherwise would have been paid during such
six-month period had this delay provision not applied to the Executive and shall
be paid with the first payment after such six-month period. Notwithstanding the
foregoing, payments delayed pursuant to this six-month delay requirement shall
commence earlier in the event of the Executive's death prior to the end of the
six-month period. For purposes hereof, the Executive shall have a “separation
from service” upon his death or other termination of employment for any reason.


(ii)In addition, if the Company terminates the Executive's employment with the
Company without Cause or the Executive terminates his employment with the
Company for Good Reason, then the Company shall also provide to the Executive,
during the 18-month period following the Executive's date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life or disability insurance coverage from any other
employer during such period, but the Executive shall not have any obligation to
seek or accept employment during such period, whether or not any such employment
would provide

5

--------------------------------------------------------------------------------




comparable medical and dental insurance coverage; and provided further, however,
that the Executive shall be obligated to pay an amount equal to the active
employee contribution, if any, for each such coverage.


(iii)For the avoidance of doubt, (x) the payment of the Severance Amount shall
be in lieu of any amounts payable under the Company's severance policy (as then
in effect) and the Executive hereby waives any and all rights thereunder and (y)
if a termination of employment covered by Section 3(b) occurs at any time from
and after the Transition Date, then the Severance Amount shall be calculated
using the post-Transition Date reduced Base Salary and target level bonus
opportunity provided pursuant to Sections 2(a) and 2(b)(i).


(c)Termination by Voluntary Resignation (without Good Reason) by the Executive.
The Executive may terminate his employment with the Company without Good Reason
at any time by voluntary resignation. Upon such termination, the Company shall
have no further obligation to the Executive hereunder except for the payment of
(i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(d), and (iii) the payment or provision of any Other
Benefits. Notwithstanding the foregoing, the Executive shall provide no less
than 90 days' prior written notice of the effective date of his resignation
(other than for Good Reason). The Company shall continue to pay the Executive
his Base Salary during such 90-day period. Notwithstanding the foregoing, the
Company, in its sole and absolute discretion, may waive the requirement for
prior notice of the Executive's resignation or decrease the notice period, in
which event the Company shall have no continuing obligation to pay the
Executive's Base Salary or shall only have such obligation with respect to the
shortened period, as the case may be.


(d)Disability. The Executive's employment shall be terminable by the Company,
subject to applicable law and the Company's short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder for a period of 180
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to the Executive or his legal representative
(“Disability”). If the Executive's employment is terminated by the Company due
to his Disability, the Company shall have no further obligation to the Executive
hereunder, except for the payment to the Executive or his legal guardian or
representative, as appropriate, of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) the
payment or provision of any Other Benefits.


(e)Death. If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive's death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive's estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d) and (iii) the
payment or provision of any Other Benefits.


(f)Termination by the Company without Cause or by the Executive For Good Reason
Subsequent to a Change in Control.


(i)For purposes of this Agreement, the following terms shall have the meanings
set forth below:


(A)“Change in Control” shall be deemed to occur upon the first to occur of the
following events:


(1)Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a “person”

6

--------------------------------------------------------------------------------




who as of the Effective Date was the owner of at least 8% of the combined voting
power of the then-outstanding voting securities of PVH entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(f)(i)(A)(3) below;


(2)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;


(3)Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of PVH (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the outstanding shares of common stock of PVH (the “Outstanding
Company Common Stock”) and the Outstanding Company Voting Securities,
immediately prior to such Business Combination, beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and
more than 50% of the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
PVH or all or substantially all of PVH's assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
person (other than the Company, any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the

7

--------------------------------------------------------------------------------




Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination, whichever occurs
first; or


(4)The approval by the stockholders of PVH of a complete liquidation or
dissolution of PVH.


(B)“Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive's prior written consent:


(1)the assignment to the Executive of any duties inconsistent in any material
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(c) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive and the
assignment of additional or alternate duties or responsibilities to the
Executive in connection with his professional development or the reallocation of
some of the Executive's duties or responsibilities to other executives of the
Company in connection with the evolution of the Executive's position; provided,
however, that the Executive's removal from the Company's Operating Committee
(including the Executive's removal from, or failure to be appointed to, any
analogous committee of any successor to the Company following a Change in
Control) shall be conclusively presumed to a material diminution of the
Executive's authority, duties and responsibilities;


(2)a reduction of the Executive's Base Salary;


(3)the taking of any action by the Company that substantially diminishes (A) the
aggregate value of the Executive's total compensation opportunity, and/or (B)
the aggregate value of the employee benefits provided to the Executive pursuant
to the Company's employee benefit and insurance plans as in effect on the
Effective Date (or, following a Change in Control, as in effect immediately
prior to such Change in Control);


(4)the Company requiring that the Executive's services be rendered primarily at
a location or locations more than 35 miles from the location set forth in
Section 1(c), except for travel, and visits to Company offices and facilities
worldwide, reasonably required to attend to the Company's business; or


(5)the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


For the avoidance of doubt, the Executive's transition to the role of Executive
Chairman of CKI pursuant to Section 1(c)(iii) will not be regarded as
constituting Good Reason and, from and after the Transition Date, the
determination of whether “Good Reason” exists shall be determined by reference
to the Executive's new and adjusted position, authority, duties,
responsibilities, compensation and other terms and conditions of employment, as
provided in Sections 1(c)(iii), 2(a), 2(b), 2(e), 3(b)(i) and 3(f)(ii), as
applicable.

8

--------------------------------------------------------------------------------




(ii)If within two years after the occurrence of a Change in Control, the
Executive terminates his employment with the Company for Good Reason or the
Company terminates the Executive's employment for any reason other than death,
Disability or Cause, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, the Executive shall be entitled to receive from the Company (A) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (B) all unreimbursed expenses (if any),
subject to Section 2(d); (C) an aggregate amount (the “Change in Control
Severance Amount”) equal to two times the sum of (I) the Base Salary plus (II)
an amount equal to the bonus that would be payable if the “target” level
performance were achieved under the Company's annual bonus plan (if any) in
respect of the fiscal year during which the termination occurs (or the prior
fiscal year if bonus levels have not yet been established for the year of
termination); and (D) the payment or provision of any Other Benefits. The Change
in Control Severance Amount shall be paid (x) in a lump sum, if the Change in
Control event constitutes a “change in the ownership” or a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of a corporation's assets” (each within the meaning of Section 409A), or
(y) in 48 substantially equal payments, if the Change in Control event does not
so comply with Section 409A. The lump sum amount shall be paid, or the
installment payments shall commence, as applicable, on the first scheduled
payroll date (in accordance with the Company's payroll schedule in effect for
the Executive immediately prior to such termination) that occurs on or following
the date that is 30 days after the Executive's termination of employment;
provided, however, that the payment of such severance amount is subject to the
Executive's compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a). Any such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2 (b)(2). If the
Executive is a “specified employee” (as determined under the Company's policy
for identifying specified employees) on the date of his “separation from
service” (within the meaning of Section 409A) and if any portion of the
severance amount described in clause (C) would be considered “deferred
compensation” under Section 409A, such severance amount shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following the Executive's separation from service (unless any
such payment(s) shall satisfy the short-term deferral rule, as defined in
Treasury Regulation §1.409A-1(b)(4), or shall be treated as separation pay under
Treasury Regulation §1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)). If paid in
installments, the first payment that can be made shall include the cumulative
amount of any amounts that could not be paid during such six-month period. In
addition, interest will accrue at the 10-year T-bill rate (as in effect as of
the first business day of the calendar year in which the separation from service
occurs) on such lump sum amount or installment payments, as applicable, not paid
to the Executive prior to the first business day after the sixth month
anniversary of his separation from service that otherwise would have been paid
during such six-month period had this delay provision not applied to the
Executive and shall be paid at the same time at which the lump sum payment or
the first installment payment, as applicable, is made after such six-month
period. Notwithstanding the foregoing, a payment delayed pursuant to the
preceding three sentences shall commence earlier in the event of the Executive's
death prior to the end of the six-month period. Upon the termination of
employment with the Company for Good Reason by the Executive or upon the
involuntary termination of employment with the Company of the Executive for any
reason other than death, Disability or Cause, in either case within two years
after the occurrence of a Change in Control, the Company (or the then former
Company subsidiary employing the Executive), or the consolidated, surviving or
transferee person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall also provide, for the period of
two consecutive years commencing on the date of such termination of employment,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family either

9

--------------------------------------------------------------------------------




immediately prior to such termination of employment or immediately prior to the
occurrence of such Change in Control, whichever is greater; provided, however,
that the obligations set forth in this sentence shall terminate to the extent
the Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such two-year period, but the Executive
shall not have any obligation to seek or accept employment during such two-year
period, whether or not any such employment would provide comparable medical,
dental, life and disability insurance coverage. For the avoidance of doubt, (X)
the amounts payable under clause (C) of this Section 3(f)(ii) as severance shall
be in lieu of any amounts payable under the Company's severance policy and the
Executive hereby waives any and all rights thereunder and (Y) if a termination
of employment covered by Section 3(f) occurs at any time from and after the
Transition Date, then the Change In Control Severance Amount shall be calculated
using the post-Transition Date reduced Base Salary and target level bonus
opportunity provided pursuant to Sections 2(a) and 2(b)(i).


(iii)Excise Taxes. Notwithstanding anything in the foregoing to the contrary, if
Independent Tax Counsel (as that term is defined below) determines that the
aggregate payments and benefits provided or to be provided to the Executive
pursuant to this Agreement, and any other payments and benefits provided or to
be provided to the Executive from the Company or affiliates or any successors
thereto constitute “parachute payments” as defined in Section 280G (or any
successor provision thereto) of the Internal Revenue Code of 1986, as amended
(the “Code” and any such payments and benefits, “Parachute Payments”) that would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, except as otherwise provided in the next sentence, such Parachute
Payments shall be reduced to the extent the Independent Tax Counsel shall
determine is necessary (but not below zero) so that no portion thereof shall be
subject to the Excise Tax. If Independent Tax Counsel determines that the
Executive would receive in the aggregate greater payments and benefits on an
after tax basis if the Parachute Payments were not reduced pursuant to this
Section 3(f)(iii), then no such reduction shall be made. The determination of
which payments or benefits shall be reduced to avoid the Excise Tax shall be
made by the Independent Tax Counsel, provided that the Independent Tax Counsel
shall reduce or eliminate, as the case may be, payments or benefits in the order
that it determines will produce the required reduction in total Parachute
Payments with the least reduction in the after-tax economic value to the
Executive of such payments. If the after-tax economic value of any payments are
equivalent, such payments shall be reduced in the inverse order of when the
payments would have been made to the Executive until the reduction specified
herein is achieved. The determination of the Independent Tax Counsel under this
Section 3(f)(iii) shall be final and binding on all parties hereto. For purposes
of this Section 3(f)(iii), “Independent Tax Counsel” shall mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation tax law,
who shall be selected by the Company and shall be acceptable to the Executive
(the Executive's acceptance not to be unreasonably withheld), and whose fees and
disbursements shall be paid by the Company. Notwithstanding anything herein to
the contrary, this Section 3(f)(iii) shall be interpreted (and, if determined by
the Company to be necessary, reformed) to the extent necessary to fully comply
with Section 409A of the Code; provided that the Company agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A of the Code.


(g)Notice of Termination. Any termination by the Company or by the Executive,
other than a termination by reason of the Executive's death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c). “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.

10

--------------------------------------------------------------------------------




(h)Date of Termination. For purposes of this Agreement the Executive's date of
termination of employment shall be (i) if the Executive's employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive's Disability, the date of termination shall be
the date on which the other party receives the Notice of Termination, unless a
later date is mutually agreed, (ii) if the Executive's employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company's receipt of the Notice of Termination, unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive's
employment is terminated by reason of death, the date of termination shall be
the date of death.


(i)Resignation. Upon termination of the Executive's employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company's subsidiaries and affiliates.


4.Effect of Termination.


(a)Full Settlement. The amounts paid to the Executive pursuant to Section 3(b)
or 3(f)(ii), as applicable, following termination of his employment shall be in
full and complete satisfaction of the Executive's rights under this Agreement
and any other claims he may have with respect to his employment by the Company
and the termination thereof, other than as expressly provided in Section 2(b).
Such amounts shall constitute liquidated damages with respect to any and all
such rights and claims. In consideration of the Executive's receipt thereof, the
Executive shall execute a release in favor of the Company, substantially in the
form of Exhibit A hereto. Pursuant to said release, the Company shall be
released and discharged from any and all liability to the Executive in
connection with this Agreement and otherwise in connection with the Executive's
employment with the Company and the termination thereof, including, without
limitation, any claims arising under federal, state or local labor, employment
and employment discrimination laws, but excluding claims with respect to this
Agreement and any Plan. The payments and provision of benefits to the Executive
required by Sections 3(b) and 3(f)(ii), other than amounts that are required to
be paid to the Executive under applicable law, shall be conditioned upon the
Executive's delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company, provided that such conditions are met on or before the date that is 30
days after the date of the Executive's termination of employment. If such
conditions are not met by such date, the Executive shall forfeit such payments
and benefits. Notwithstanding the foregoing, nothing herein shall be construed
to release the Company from its obligations to indemnify the Executive (as set
forth in Section 7(h)).


(b)No Duplication; No Mitigation; Limited Offset. In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates. In the event of any termination
of the Executive's employment, the Executive shall be under no obligation to
seek other employment, and, there shall be no offset against amounts due the
Executive under this Agreement or pursuant to any plan of the Company or any of
its affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f)(ii),
which shall terminate immediately upon obtaining comparable coverage from
another employer.


5.Restrictive Covenants.


(a)Confidentiality. The Executive recognizes that any knowledge and information
of any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and

11

--------------------------------------------------------------------------------




information, information regarding product development, marketing plans,
management organization information, operating policies and manuals, sourcing
data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time. The
Executive further agrees that at any time during the Employment Period or
thereafter he will not divulge to anyone (other than the Company or any person
employed or designated by the Company), publish or make use of any Confidential
Information without the prior written consent of the Company, except as (and
only to the extent) (i) required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency and then
only after providing the Company with the reasonable opportunity to prevent such
disclosure or to receive confidential treatment for the Confidential Information
required to be disclosed, (ii) with respect to any other litigation, arbitration
or mediation involving this Agreement, including, but not limited to the
enforcement of this Agreement or (iii) as to Confidential Information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive's violation of this Section 5(a). The Executive
further agrees that following the termination of the Employment Period for
whatever reason, (A) the Company shall keep all tangible property assigned to
the Executive or prepared by the Executive and (B) the Executive shall not
misappropriate or infringe upon the Confidential Information of the Company
(including the recreation or reconstruction of Confidential Information from
memory).


(b)Non-Interference. The Executive acknowledges that information regarding the
Company's business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company. The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company's vendors and
customers (respectively “Vendor Information” or “Customer Information”), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company's vendors or customers on behalf of a competing business
enterprise. Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 18 months
following the termination thereof, other than by reason of a termination by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, on behalf of himself or any other person, other than the Company, directly
or indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any person that has been a
vendor or customer of the Company within the 12-month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information. The foregoing restrictive covenant shall only apply to
business activities engaged in by the Executive on behalf of himself or any
other person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked or over which he has or has had
supervisory responsibility, in terms of channels of distribution, types of
products, gender for which the products have been designed and similarity of
price range. In addition, the Executive agrees that, during the Employment
Period and such 18-month period thereafter, he will not, directly or indirectly,
seek to encourage or induce any such vendor or customer to cease doing business
with, or lessen its business with, the Company, or otherwise interfere with or
damage (or attempt to interfere with or damage) any of the Company's
relationships with its vendors and customers, except in the ordinary course of
the Company's business.


(c)Non-Competition. The Executive agrees that, during the Employment Period and
for a period of 12 months following his termination of employment, other than
upon a termination by the Company without Cause or by the Executive for Good
Reason, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive's behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant

12

--------------------------------------------------------------------------------




or otherwise, engage in any business of, provide services to, enter the employ
of, or have any interest in, any other person, firm, corporation or other entity
that is engaged in a business that is in competition with the primary businesses
or products of the Company as of the Executive's date of termination (following
a Change in Control, such businesses or products shall be limited to those in
which the Executive has worked or over which he has or has had supervisory
responsibility, in terms of channels of distribution, types of products, gender
for which the products have been designed and similarity of price range, as of
his date of termination). Nothing herein shall restrict the Executive from
owning, for personal investment purposes only, less than 5% of the voting stock
of any publicly held corporation or 2% of the ownership interest in any
non-publicly held company, if the Executive has no other connection or
relationship with the issuer of such securities.


(d)Non-Solicitation. The Executive agrees that during the Employment Period and
for a period of 18 months following the termination thereof for any reason, he
will not hire or solicit to hire, whether on his own behalf or on behalf of any
other person (other than the Company), any employee of the Company or any
individual who had left the employ of the Company within 12 months of the
termination of the Executive's employment with the Company. In addition, during
the Employment Period and such 18-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company's employ, except in the ordinary course of the Company's
business.


(e)Public Comment. The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
Similarly, the then current (i) members of the Board and (ii) members of the
Company's senior management shall not make any derogatory comment concerning the
Executive, and the Company shall use reasonable efforts to ensure that the
former (A) members of the Board and (B) members of the Company's senior
management do not make any derogatory comment concerning the Executive.


(f)Blue Penciling. If any of the restrictions on competitive or other activities
contained in this Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment. The existence of any claim or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants, but such
claim or cause of action shall be determined separately.


(g)Injunctive Relief. The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein. These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.


6.Work for Hire. The Executive agrees that all marketing, operating and training
ideas, sourcing data, processes and materials, including all inventions,
discoveries, improvements, enhancements, written materials and development
related to the business of the Company (“Proprietary Materials”) to which the

13

--------------------------------------------------------------------------------




Executive may have access or that the Executive may develop or conceive while
employed by the Company shall be considered works made for hire for the Company
and prepared within the scope of employment and shall belong exclusively to the
Company. Any Proprietary Materials developed by the Executive that, under
applicable law, may not be considered works made for hire, are hereby assigned
to the Company without the need for any further consideration, and the Executive
agrees to take such further action, including executing such instruments and
documents as the Company may reasonably request, to evidence such assignment.


7.Miscellaneous.


(a)Assignment and Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.


Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of his rights or obligations under this Agreement without first
obtaining the written consent of the Company. The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
(b)Survival. The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.


(c)Notices. Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:


If to the Executive, addressed to the Executive at the address then shown in the
Executive's employment records
If to the Company at:
PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Chairman
With a copy to:
PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Senior Vice President, General Counsel and Secretary
Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.

14

--------------------------------------------------------------------------------




(d)Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.


(e)Consent to Jurisdiction. Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in the Borough of Manhattan in the City and State of New
York and, by execution and delivery of this Agreement, the Executive: (i)
accepts, generally and unconditionally, the nonexclusive jurisdiction of such
courts and any related appellate courts, and irrevocably agrees to be bound by
any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement, and (ii) irrevocably waives any objection the Executive may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.


(f)Severability. The invalidity of any one or more provisions of this Agreement
or any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.


(g)Waiver. The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement. The Company, however,
reserves the right to deny any similar waiver in the future. Each such waiver
must be express and in writing and there will be no waiver by conduct. Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action. Such
remedies and actions are cumulative and not exclusive. The Executive's or the
Company's failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company's right to terminate the
Executive's employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(h)Indemnification. The Executive shall be entitled to indemnification (and the
advancement of expenses) in connection with a litigation or proceeding arising
out of the Executive's acting as Chief Executive Officer of CKI, or Executive
Chairman of CKI or an employee, officer or director of the Company (or, to the
extent such service is requested by the Company, any of its affiliates), to the
maximum extent permitted by applicable law; provided, however, that in the event
that it is finally determined that the Executive is not entitled to
indemnification, the Executive shall promptly return any advanced amounts to the
Company. In addition, the Executive shall be entitled to liability insurance
coverage pursuant to a Company-purchased directors' and officers' liability
insurance policy on the same basis as other directors and officers of the
Company.


(i)Legal Fees. The Company agrees to reimburse the Executive (within 10 days
following the Company's receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive's remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute. In order to comply with
Section 409A, in no event shall the payments by the Company under this Section
7(i) be made later than the end of the calendar year next following the calendar
year in which any such contest is finally resolved, provided, that the Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such

15

--------------------------------------------------------------------------------




contest is finally resolved. The amount of such legal fees and expenses that the
Company is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive's right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.


(j)Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


(k)Withholding. Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
Federal, State or local employment or income tax laws or similar statutes or
other provisions of law then in effect.


(l)Section 409A of the Code. The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively, “Section
409A”). The time or schedule of a payment to which the Executive is entitled
under this Agreement may be accelerated at any time that this Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in the Executive's income as a result of the
failure to comply with Section 409A.


(m)Entire Agreement. This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including, without limitation, the
Existing Agreement, and any agreement in principle or oral statement, letter of
intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof, excluding the Plans or the plans referred
to in Section 2(c), the terms and conditions of which shall not be affected
hereby. This Agreement may be amended, supplemented or otherwise modified only
by a written document executed by each of the parties hereto or their respective
successors or assigns. The Executive acknowledges that he is entering into this
Agreement of his own free will and accord with no duress, and that he has read
this Agreement and understands it and its legal consequences.


(n)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on July
23, 2013.
    
 
CALVIN KLEIN, INC.
By:
   /s/ Mark D. Fischer
Name:
Mark D. Fischer
Title:
Executive Vice President
 
 
 
 
 
   /s/ Paul Thomas Murry
 
Paul Thomas Murry

  

16

--------------------------------------------------------------------------------




    
        






EXHIBIT A
RELEASE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT PAUL THOMAS
MURRY (the “Releasor”), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the severance to
be paid and other benefits provided pursuant to Section [3(b)][3(f)] of the
Third Amended and Restated Employment Agreement between the Releasor and CALVIN
KLEIN, INC., dated as of June [__], 2013 (as the same may have been heretofore
amended, the “Agreement”), hereby irrevocably, unconditionally, generally and
forever releases and discharges Calvin Klein, Inc., its parent corporation, PVH
Corp., and their respective current and former affiliates (collectively, the
“Company”), each of their respective current and former officers, directors,
employees, agents, representatives and advisors and their respective heirs,
executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the “Releasees”), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of his employment with the
Company or the termination of such employment (collectively, “Claims”),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, the New Jersey Law Against Discrimination, as amended,
the New York State and New York City Human Rights Laws, as amended, the laws of
the States of New York and New Jersey, the City of New York and Somerset County,
New Jersey relating to discrimination, as amended, and any and all applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes; (ii) arising under or pursuant to any contract, express or implied,
written or oral, including, without limitation, the Agreement; (iii) for
wrongful dismissal or termination of employment; (iv) for tort, tortious or
harassing conduct, infliction of mental or emotional distress, fraud, libel or
slander; and (v) for damages, including, without limitation, punitive or
compensatory damages or for attorneys' fees, expenses, costs, wages, injunctive
or equitable relief. This Release shall not apply to any claim that the Releasor
may have for a breach of Section [3(b)] [3(f)], 5(e), 7(h) or 7(i) of the
Agreement or any plan or program referred to in Section 2(b) or 2(c) of the
Agreement.
The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body. Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law. Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement and further agrees and covenants
that should he or any other person, organization, or other entity file, charge,
claim, sue or cause or permit to be filed any charge with the Equal Employment
Opportunity Commission, civil action, suit or legal proceeding against the
Releasees (or any of them) involving any matter occurring at any time in the
past, the Releasor will not seek or accept any personal relief (including, but
not limited to, a monetary award, recovery, relief or settlement) in such
charge, civil action, suit or proceeding.



1

--------------------------------------------------------------------------------






The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys' fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.
The Releasor agrees that if he hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any
Claim released hereunder, or in any manner asserts against the Releasees, or any
of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys' fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.
The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of his employment with the Company or any Releasee. The Releasor acknowledges
that the amounts to be paid to him under Section [3(b)][3(f)] of the Agreement
do not include any benefit, monetary or otherwise, which the Releasor has earned
or accrued, or to which he is already entitled.
The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived. The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it. In addition, in the event that the Releasor elects to sign and return
to PVH Corp. a copy of this Release, the Releasor has a period of seven days
(the “Revocation Period”) following the date of such return to revoke this
Release, which revocation must be in writing and delivered to PVH Corp., 200
Madison Avenue, New York, New York 10016, Attention: General Counsel, within the
Revocation Period. This Release, and the Releasor's right to receive the amounts
to be paid to him under Section [3(b)] [3(f)(ii)], shall not be effective or
enforceable until the expiration of the Revocation Period without the Releasor's
exercise of his right of revocation.
This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and PVH Corp.
This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
___________________, 20__.


__________________________________________
Paul Thomas Murry




SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.








                    
Notary Public



3